AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

 

 

for the

vere estan. me
District of New Mexico 19 SEP | Sg AMO: 3b
United States of America L\o oe ar. We

v. )

) Case No. Nf

Rufino Jodi Martinez, a.k.a. "Mono" (YOB 1979)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Rufino Jodi Martinez :
who is accused of an offense or violation based on the following document filed with the court:

 

 

Indictment (1 Superseding Indictment 0 Information 1 Superseding Information Complaint

1 Probation Violation Petition C) Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 922(g)(1) - Felon in Possession of a Firearm and Ammunition

Date: OF 20-249 b hal be

Issuing officer's signature

City and state: Albuquerque, New Mexico B. Paul Briones, United States Magistrate Judge
Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) 8 -25- , and the person was arrested on (date) 4 -) G-19 —_
at (city and state) Sa nt a Ee, N vi

Date: - - G Bb Me 2 3i¥E7

Arresting officer’s signature

 

Quim Gor yur rere

Printed name and title

 

 

 
